
	

113 S2128 IS: To name the Department of Veterans Affairs medical center in Waco, Texas, as the “Doris Miller Department of Veterans Affairs Medical Center”.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2128
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To name the Department of Veterans Affairs medical center in Waco, Texas, as the Doris Miller Department of Veterans Affairs Medical Center.
	
	
		
			1.
			Findings
			Congress makes the following findings:
			
				(1)
				On October 12, 1919, Doris Miller was born in Waco, Texas.
			
				(2)
				On September 16, 1939, Miller enlisted in the United States Navy as mess attendant, third class at
			 Naval Recruiting Station, Dallas, Texas, to serve for a period of six
			 years.
			
				(3)
				On February 16, 1941, Miller received a change of rating to mess attendant, second class.
			
				(4)
				On June 1, 1942, Miller received a change of rating to mess attendant, first class.
			
				(5)
				On June 1, 1943, Miller received a change of rating, to cook, third class.
			
				(6)
				On November 25, 1944, Miller was presumed dead by the Secretary of the Navy a year and a day after
			 being carried as missing in action since November 24, 1943, while serving
			 aboard USS Liscome Bay when that vessel was torpedoed and sunk in the
			 Pacific Ocean.
			
				(7)
				Miller was awarded the Navy Cross Medal, Purple Heart Medal, American Defense Service Medal,
			 Asiatic-Pacific Campaign Medal, and World War II Victory Medal.
			
				(8)
				Miller’s citation for the Navy Cross said for distinguished devotion to duty, extraordinary courage and disregard for his own personal safety
			 during the attack on the Fleet in Pearl Harbor, Territory of Hawaii, by
			 Japanese forces on December 7, 1941. While at the side of his Captain on
			 the bridge, Miller, despite enemy strafing and bombing and in the face of
			 a serious fire, assisted in moving his Captain, who had been mortally
			 wounded, to a place of greater safety, and later manned and operated a
			 machine gun directed at enemy Japanese attacking aircraft until ordered to
			 leave the bridge..
			
				(9)
				On June 20, 1973, the USS Miller (FF–1091), a Knox-class frigate, was named in honor of Doris
			 Miller.
			
			2.
			Name of Department of Veterans Affairs medical center, Waco, Texas
			The Department of Veterans Affairs medical center in Waco, Texas, shall after the date of the
			 enactment of this Act be known and designated as the Doris Miller Department of Veterans Affairs Medical Center. Any reference to such medical center in any law, regulation, map, document, record, or other
			 paper of the United States shall be considered to be a reference to the
			 Doris Miller Department of Veterans Affairs Medical Center.
		
